   Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 1 of 45




                          EXHIBIT B
Aaron Blank – The Limitations and Admissibility of Using Historical
   Cellular Site Data to Track the Location of a Cellular Phone
       Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 2 of 45




Richmond Journal of Law and Technology
Volume 18 | Issue 1                                                                                                                            Article 4



2011

The Limitations and Admissibility of Using
Historical Cellular Site Data to Track the Location
of a Cellular Phone
Aaron Blank




Follow this and additional works at: http://scholarship.richmond.edu/jolt
     Part of the Communications Law Commons

Recommended Citation
Aaron Blank, The Limitations and Admissibility of Using Historical Cellular Site Data to Track the Location of a Cellular Phone, 18 Rich.
J.L. & Tech 3 (2011).
Available at: http://scholarship.richmond.edu/jolt/vol18/iss1/4


This Article is brought to you for free and open access by UR Scholarship Repository. It has been accepted for inclusion in Richmond Journal of Law
and Technology by an authorized administrator of UR Scholarship Repository. For more information, please contact
scholarshiprepository@richmond.edu.
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 3 of 45




   Richmond Journal of Law & Technology                      Volume XVIII, Issue1




           THE LIMITATIONS AND ADMISSIBILITY OF USING
          HISTORICAL CELLULAR SITE DATA TO TRACK THE
                 LOCATION OF A CELLULAR PHONE

                                   By Aaron Blank*


   Cite as: Aaron Blank, The Limitations and Admissibility of Using
   Historical Cellular Site Data to Track the Location of a Cellular Phone,
   XVIII RICH. J.L. & TECH. 3, http://jolt.richmond.edu/v18i1/article3.pdf.


                                  I. INTRODUCTION


   [1]    Imagine someone has just committed a crime. Shortly thereafter,
   law enforcement responds and quickly apprehends a suspect on the scene
   or close by. In order to prove guilt beyond a reasonable doubt, the time
   and place of apprehending the suspect, combined with witness testimony
   or physical evidence, may be enough for the prosecution to meet its
   burden of proof.

   [2]     Now imagine a longer, more complex investigation where law
   enforcement does not identify or apprehend a suspect for days, weeks, or
   even months after the crime occurred. Law enforcement gathers some
   evidence, but the evidence by itself is not enough to convict. If the
   prosecution can place the suspect in the vicinity of the crime scene at the
   time the crime occurred, then maybe it could corroborate other evidence to
   establish guilt. 1 However, if physical evidence or witnesses cannot place

   * Rosenberg & Fayne, L.L.P., Prince George’s County, Maryland; recently hired as an
   Associate Attorney upon anticipated admission to the Maryland Bar in December 2011;
                                            1
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 4 of 45




   Richmond Journal of Law & Technology                           Volume XVIII, Issue1

   a defendant at a crime scene, then how else can the prosecution carry its
   burden?

   [3]    Law enforcement may attempt to place a suspect at a crime scene
   by subpoenaing and analyzing his or her cell phone records for the date
   and time of the crime. 2 Whenever a cell phone makes a call, the call is



   J.D., Catholic University of America, Columbus School of Law. This article was written
   under the supervision of Professor Clifford Fishman of the Columbus School of Law in
   partial satisfaction of degree requirements. I would like to thank Cliff and Professor A.G.
   Harmon for their assistance in the research and writing of this article.
   1
     See, e.g., Staunton v. State, 784 N.W.2d 289, 299-300 (Minn. 2010) (finding the
   defendant guilty after using evidence to place the defendant in the vicinity of the crime
   scene, and offering corroborating evidence).
   2
     See, e.g., United States v. Barnes, 411 F. App’x 365, 369-70 (2d Cir. 2011); United
   States v. Sanchez, 586 F.3d 918, 926-29 (11th Cir. 2009); Williamson v. United States,
   993 A.2d 599, 602 (D.C. Cir. 2010); Cooper v. State, 45 So. 3d 490, 492-93 (Fla. Dist.
   Ct. App. 2010) (upholding trial court’s admission of expert testimony by Verizon
   Wireless store manager which used phone records to establish the defendant’s location on
   the date and time the crime was committed); Pullin v. State, 572 S.E.2d 722, 725 (Ga. Ct.
   App. 2002); People v. Leak, 925 N.E.2d 264, 281-82 (Ill. App. Ct. 2010); State v.
   Wright, No. 9-794/09-1736, 2010 WL 200052, at *4-8 (Iowa Ct. App. Jan. 22, 2010);
   Canela v. State, 997 A.2d 793, 804 (Md. Ct. Spec. App. 2010) (admitting evidence
   through expert testimony to explain where defendant was located when certain calls were
   made); Staunton, 784 N.W.2d at 299-300 (upholding conviction in part based on
   testimony interpreting cell site data which corroborated defendant’s commission of the
   crime); Francis v. State, 781 N.W.2d 892, 897-98 (Minn. 2010) (upholding conviction in
   part based on expert testimony placing the defendant in the general area of the shooting
   from cell site records); State v. Robinson, 724 N.W.2d 35, 61-69 (Neb. 2006); State v.
   Banks, Nos. 09AP-1087, 09AP-1088, 2010 WL 4793354, at *4-6 (Ohio Ct. App. Nov.
   23, 2010) (finding no reversible error where trial court admitted into evidence expert
   testimony placing defendant at crime scene through interpretation of cell phone records);
   cf. State v. Silva, 2011 WL 31362, at *4,*9 (N.J. Super. Ct. App. Div. Jan. 6, 2011)
   (offering cell phone records to establish defendant’s alibi defense); Dorsey v. Delcupp,
   No. 1 CA-CV 08-0472, 2010 WL 475454, at *2-4 (S.D.N.Y. Feb. 11, 2010) (denying
   motion for additional discovery for plaintiff to establish alibi claim through cell phone
   records).

                                                2
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 5 of 45




   Richmond Journal of Law & Technology                             Volume XVIII, Issue1

   routed through a cell site located at a fixed geographic location. 3 Cellular
   companies keep records of which cell site processes a call, and through
   this information law enforcement can infer the location of the cell phone
   user. 4 Ideally, this information places the suspect at the scene of the
   crime. 5 However, the cell phone record cannot always place the suspect’s
   location to a precise degree. 6 Some courts have allowed police officers to
   testify and interpret cell site data, while other courts require expert
   testimony to admit such evidence. 7

   [4]     This article will explore the limitations and admissibility of using
   historical cell site data to prove the location of a cell phone at the time a
   crime was committed. Part II will begin with an overview of how a
   cellular network works. Next, Part III will discuss the various ways a cell
   phone tracks its own location and the limitations of using historical cell
   site data as a tracking method. Part IV will analyze the admissibility of
   historical cell site data under the Federal Rules of Evidence, including its
   relevance, admission through lay witnesses, and admission through
   experts. Although this analysis applies the Federal Rules, additional
   examples will discuss how various State courts have dealt with these
   issues. Part V will discuss the constitutional implications of law
   enforcement seizing cell site data for a person’s phone and presentation as

   3
    See CLIFFORD S. FISHMAN & ANNE T. MCKENNA, WIRETAPPING & EAVESDROPPING:
   SURVEILLANCE IN THE INTERNET AGE § 28:2 (2011).
   4
       See FISHMAN & MCKENNA, supra note 3, §§ 28:2, 29:38.
   5
    Cf. Banks, 2010 WL 4793354, at *4 (discussing how a criminal intelligence analyst
   with the Ohio Attorney General’s office used cell phone information to create a map
   matching calls to a homicide location).
   6
     See infra Part III (discussing various conditions that may affect the accuracy of cell site
   tracking methods).
   7
     Compare Banks, 2010 WL 4793354, at *4 (admitting cell phone evidence through
   police testimony), with Williamson, 993 A.2d at 602 (admitting cell phone evidence
   through an expert witness), and Cooper, 45 So.3d at 493.

                                                 3
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 6 of 45




   Richmond Journal of Law & Technology                           Volume XVIII, Issue1

   evidence in a criminal trial. Finally, Part VI will make suggestions for a
   party seeking to introduce or preclude historical cell site evidence.

                 II. OVERVIEW OF CELLULAR PHONE TECHNOLOGY

   [5]    A cellular phone operates as a two-way radio that transmits and
   receives signals throughout a cellular network. 8 The design of a cellular
   network is divided into “geographic coverage areas called ‘cells,’”
   arranged in the pattern of a hexagonal grid or honeycomb. 9 The point
   where three cells meet is called the cell site (or cell tower). 10 The number
   of antennas operating on the cell site, the height of the antennas,
   topography of the surrounding land, and obstructions (both natural and
   man-made) determine the size of each cell’s coverage area. 11 One cell
   may cover an area up to thirty miles from the site, for a total coverage area
   of approximately 2,700 square miles. 12 Other cells may cover much
   smaller areas ranging from one to three miles from the site. 13 Urban areas

   8
       See FISHMAN & MCKENNA, supra note 3, § 28:2.
   9
     See In re Application of the United States for an Order for Prospective Cell Site
   Location Info. on a Certain Cellular Tel., 460 F. Supp. 2d 448, 450 (S.D.N.Y. 2006)
   [hereinafter In re Application 1]; Cingular Wireless, L.L.C. v. Thurston Cnty., 129 P.3d
   300, 303 n.3 (Wash. Ct. App. 2006).
   10
        See FISHMAN & MCKENNA, supra note 3, § 28:2.
   11
     Nextel Commc’ns of the Mid-Atlantic, Inc. v. Town of Brookline, 520 F. Supp. 2d.
   238, 242 (D. Mass. 2007); Nextel Commc’ns of the Mid-Atlantic, Inc. v. Town of
   Wayland, 231 F. Supp. 2d. 396, 399 (D. Mass. 2002).
   12
      Transcript of Record at 129-30, State v. Davis, No. MMX-CR08-0185484T (Conn.
   Super. Ct. Oct. 4, 2010) [hereinafter Porter Hearing Tr.] (on file with the author). If the
   coverage area is thought of as a circle and furthest distance from the cell site where
   service is available is the radius of that circle, then the coverage area can be easily
   calculated by simple mathematics, A = πr2. So, the example noted above would be A =
   π(30)2 ≈ 2,700. See id. at 130.
   13
     See, e.g., Perez v. State, 980 So.2d 1126, 1130-31 (Fla. Dist. Ct. App. 2008); State v.
   Saleh, No. 07AP-431, 2009 WL 840755, at * 3 (Ohio Ct. App. Mar. 31, 2009).

                                                4
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 7 of 45




   Richmond Journal of Law & Technology                            Volume XVIII, Issue1

   may have cell sites located every one-half to one mile, whereas more rural
   areas may have cell sites every three to five miles. 14

   [6]      As long as a cell phone is turned on, it periodically transmits a
   signal to the network in order to scan the strength of every potential cell
   site. 15 When a user places a call, the cell phone connects to the cell site
   with the strongest signal. 16 Adjoining cells provide some overlap in
   coverage to avoid disconnection from the network when the signal
   strength of the site servicing the call drops by transferring the call to the
   next cell with the strongest signal. 17 This primary feature of the cellular
   design, and crux of its business model, provides that one cell site will pick
   up a call and ensure it goes through when another goes down. 18 This
   process is known as a “hand-off.” 19 A hand-off may occur because the
   signal of the first cell weakens, as the user moves away from the site, and
   then subsequently strengthens after recognizing a closer cell. 20 Thus,
   handing-off will occur as a cell phone user moves throughout multiple



   14
        People v. Wells, No. A112173, 2007 WL 466963, at *2 (Cal. Ct. App. Feb. 14, 2007).
   15
     See In re Application 1, 460 F. Supp. 2d at 450; FISHMAN & MCKENNA, supra note 3, §
   28:2.
   16
    Ameritech Mobile Commc’ns, Inc. v. Wisconsin Dept. of Revenue, No. 97-0068, 1997
   WL 603432, at *1 (Wis. Ct. App. Oct. 2, 1997).
   17
     See Town of Brookline, 520 F. Supp. 2d. at 242 (D. Mass. 2007); Town of Wayland,
   231 F. Supp. 2d. at 399 (D. Mass. 2002).
   18
     See Porter Hearing Tr., supra note 12, at 95; see also New York SMSA Ltd. v. Twp. of
   Mendham Zoning Bd. of Adjustment, 840 A.2d 901, 905 (N.J. Super. Ct. App. Div.
   2004).
   19
        Town of Brookline, 520 F. Supp. 2d. at 242; Town of Wayland, 231 F. Supp. 2d. at 399.
   20
     See Cingular Wireless, LLC v. Thurston Cnty., 129 P.3d 300, 303 n.3 (Wash. Ct. App.
   2006); see, e.g., State v. Allen, No. 92482, 2010 WL 27548, at *5 (Ohio. App. Jan. 7,
   2010).

                                                 5
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 8 of 45




   Richmond Journal of Law & Technology                               Volume XVIII, Issue1

   coverage areas. 21 However, the geographic location of the user is not the
   only reason for a call switching cells, since many other factors may affect
   the signal strength between a cell phone and site. 22

   [7]     First, the technical characteristics of cell sites may affect signal
   strength: (1) the number of sites available; 23 (2) maintenance or repairs
   being performed; (3) height of the cell tower; (4) height above sea level;
   (5) wattage output; and (6) range of coverage. 24 Second, technical
   characteristics of the antennas on cellular sites may affect signal strength,
   such as the number of antennas, the angle and direction the antenna is
   facing, height of each antenna, and call traffic processed through each
   antenna. 25 Third, technical characteristics of the phone, such as the
   wattage output and generation of the phone’s broadband capability, may
   affect signal strength. 26 Fourth, signal strength may depend upon
   environmental and geographical factors, including the weather,




   21
     See Town of Brookline, 520 F. Supp. 2d. at 242; Cingular Wireless, 129 P.3d at 303
   n.3.
   22
        See infra text accompanying notes 23-28 (listing factors affecting signal strength).
   23
      See Comments of the Telecommunications Industry Association, Wireless E911
   Location Accuracy Requirements, PS Docket No. 07-114, Revision of the Commission’s
   Rules to Ensure Compatibility with Enhanced 911 Emergency Calling Systems,
   Association of Public-Safety Communications Officials-International, Inc. Request for
   Declaratory Ruling, CC Docket No. 94-102, 911 Requirements for IP-Enabled Service
   Providers, WC Docket No. 05-196, Notice of Proposed Rulemaking (rel. June 1, 2007)
   (“NPRM”) at 3 (filed Aug. 20, 2007) [hereinafter Comments of the TIA], available at
   http://www.tiaonline.org/gov_affairs/fcc_filings/documents/TIAComments-E911.pdf.
   24
        See Porter Hearing Tr., supra note 12, at 88-89.
   25
        See Porter Hearing Tr., supra note 12, at 91-92.
   26
        See Porter Hearing Tr., supra note 12, at 80.

                                                   6
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 9 of 45




   Richmond Journal of Law & Technology                         Volume XVIII, Issue1

   topography, and level of urban development. 27 Finally, indoor or outdoor
   use of the phone may alter the strength of the signal. 28

   [8]     Usually, cellular companies record the cell site to which a phone
   connects for “benign purposes, such as determining whether roaming
   charges apply and tracking call volume by location.” 29 Recently,
   however, law enforcement has begun using cell site data to track the
   location of cell phones. 30

                             III. TRACKING CELLULAR PHONES

   [9]      There are three basic methods used to track cellular phones: (1)
   GPS (Global Positioning System) technology; (2) capturing real-time cell
   site data; and (3) interpreting historical cell site data. 31 GPS is a system of
   satellites and ground receivers used to locate a receiver’s position. 32 A
   GPS receiver can track in real-time or make a record of its location with
   accuracy up to a few meters. 33 GPS receivers are available to consumers
   and have applications available for cellular phones. 34 GPS is the most
   accurate way to track location, but can only track a cellular phone if the

   27
        See Comments of the TIA at 3.
   28
        See id.
   29
        In re Application 1, 460 F. Supp. 2d at 451.
   30
        See id.; supra note 2 and accompanying text.
   31
        See FISHMAN & MCKENNA, supra note 3, § 29:35, 29:38.
   32
      See generally Adam Koppel, Note, Warranting a Warrant: Fourth Amendment
   Concerns Raised by Law Enforcement’s Warrantless Use of GPS and Cellular Phone
   Tracking, 64 MIAMI L. REV. 1061, 1063-66 (2010).
   33
        See FISHMAN & MCKENNA, supra note 3, § 29:35; Koppel, supra note 32, at 1063-64.
   34
     See FISHMAN & MCKENNA, supra note 3, § 29:35; Martin A. Dolan et al., Use of Cell
   Phone Records and GPS Tracking, 24 CBA REC. 38, 39 (2010).

                                                   7
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 10 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    phone has GPS features. 35 Therefore, cell phones without GPS features
    can only be tracked through cell site information. 36

    [10] Real-time cell site data is gathered as a cell phone constantly scans
    the cellular network for the site with the strongest signal. 37 Law
    enforcement can interpret the data to try and determine the present
    location of a cell phone. 38 Historical cell site data records the information
    a cellular company keeps on a phone and may show a history of prior
    location. 39 Law enforcement can use this data to place a suspect at the
    scene of a crime that has already been committed or track history of
    previous movement. 40 However, the method of interpreting cell site data
    will determine its accuracy. 41 This article focuses on problems with
    interpreting cell site data.

                                      A. Triangulation

    [11] A cell phone’s signal will often be received simultaneously by
    more than one cell site when operating in areas with a high concentration


    35
         See FISHMAN & MCKENNA, supra note 3, § 28:2.
    36
      See generally FISHMAN & MCKENNA, supra note 3, § 29:1 (explaining the tracking
    capabilities of GPS separately from the tracking capabilities of cell phones).
    37
         See FISHMAN & MCKENNA, supra note 3, § 29:38; supra text accompanying note 10.
    38
      See In re Application of the United States for an Order Authorizing the Installation and
    Use of Pen Register and a Caller Identification Sys. on Tel. Nos. [Sealed], 402 F. Supp.
    2d 597, 599 (D. Md. 2005) [hereinafter In re Application 2].
    39
         See FISHMAN & MCKENNA, supra note 3, § 28:2.
    40
        See FISHMAN & MCKENNA, supra note 3, § 28:2. (describing the process of
    triangulation).
    41
       See, e.g., FISHMAN & MCKENNA, at § 29:35 (describing the enhanced tracking
    capabilities of GPS technology).

                                                 8
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 11 of 45




    Richmond Journal of Law & Technology                              Volume XVIII, Issue1

    of cell sites and overlaps in coverage. 42 When this occurs, a mathematical
    process called triangulation may determine the phone’s location if either:
    (1) three points receiving the signal are known; or (2) two points receiving
    the signal are known, along with the direction in which the cell site
    received the signal. 43 The accuracy of triangulation varies depending on a
    number of factors, such as the density of cell sites. 44 Urban areas tend to
    have a higher density of cell sites; therefore, triangulation is most feasible
    in those areas. 45

    42
         See In re Application 1, 460 F. Supp. 2d at 451.
    43
       See id.; see also id. at 451, n.3 (providing a detailed discussion on the process of
    triangulation)

               Triangulation is the process of determining the coordinates of a point
               based on the known location of two other points. If the direction (but
               not distance) from each known point to the unknown point can be
               determined, then a triangle can be drawn connecting all three points.
               While only the length of one side of the triangle is known at first (the
               side connecting the two known points), simple trigonometry reveals the
               lengths of the other sides and so the position of the third point. In the
               context of cell site information, the two known points are the antenna
               towers, the third point is the cellular telephone, and the direction from
               each tower to the phone is discerned from the information about which
               face of each tower is facing the phone.

               Another method of tracking the location of cellular telephones, which
               also is sometimes called triangulation, is possible when a phone
               transmits signals to three antenna towers at once. Based on the strength
               of a phone's signal to a tower, and the time delay for the signal to reach
               the tower, one can determine the distance between the phone and the
               tower. One can then draw around the tower a circle, the radius of which
               is the distance from that tower to the phone. The location of the phone
               can be pinpointed by drawing circles around three of [sic] more towers
               and seeing where the circles intersect.
    44
         In re Application 2, 402 F. Supp. 2d at 599, n.4.
    45
      See id.; see also People v. Wells, No. VCR164967, 2007 WL 466963, at *2 (Solano
    Cnty., Cal. Feb. 14, 2007); see also supra text accompanying note 23.

                                                    9
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 12 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    [12] Although the Federal Communications Commission has mandated
    that, by September 11, 2012, network-based tracking for 911 calls must be
    accurate to within 100 meters for 67 percent of calls and 300 meters for 90
    percent of calls, 46 some networks may not yet meet these requirements. 47
    Also, non-emergency phone calls may not trigger the cellular network to
    record enough information to make triangulation possible. 48

                        B. Other Interpretations of Cell Site Data

    [13] Often historical cell site records only indicate the date, time, and
    duration of calls, whether calls are inbound or outbound, and show the
    originating and terminating cell sites for calls received or placed on the
    phone. 49 Accordingly, triangulation cannot determine the location of the
    phone because either the phone connected with only one site (i.e., the
    originating and terminating cell sites are the same) or only two sites are
    known at different times (i.e., at the beginning and end of the call) without
    directional information. 50 This gap in the records occurs because no
    46
         911 Service, 47 C.F.R. § 20.18(h)(1) (2011).
    47
       See, e.g., Sprint Spectrum, L.P. v. Zoning Bd. of Adjustment of the Borough of
    Paramus, No. 09-4940 (JLL), 2010 WL 4868218, at *5 (D. N.J. Nov. 22, 2010)
    (providing an example of a DAS network where triangulation of a cell phone is accurate
    to only a 1,000 foot radius).
    48
      Cf. 47 C.F.R. § 20.18(b) (illustrating how the Federal Communications Commission
    only requires cellular providers to transmit “all wireless 911 calls” as opposed to all
    calls).
    49
      See, e.g., United States v. Benford, No. 2:09 CR 86, 2010 WL 2346305, at *3 (N.D.
    Ind. June 8, 2010); In re Application of the United States for an Order Authorizing the
    Disclosure of Prospective Cell Site Info., No. 06-MISC-004, 2006 WL 2871743, at *3,
    n.2 (E.D. Wis. 2006) [hereinafter In re Application 3]; Wilder v. State, 991 A.2d 172, 190
    (Md. Ct. Spec. App. 2010); Declan McCullagh, Feds Push for Tracking Cell Phones,
    CNET NEWS (Feb. 11, 2010, 4:00 AM), http://news.cnet.com/8301-13578_3-10451518-
    38.html.
    50
      See supra note 43 and accompanying text (illustrating how particular circumstances
    may prevent one from locating a phone using the process of triangulation).

                                                   10
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 13 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    business purpose exists for recording real-time cell site data, 51 and cellular
    companies tend to only keep records of historical cell site data that are
    useful for billing purposes or to measure call traffic. 52 An additional
    problem may arise in obtaining cell site data, because companies may only
    store data for six to twelve months before purging it from a cellular
    company’s system. 53 If triangulation is not possible from the available
    records, then these records only show, at most, the phone’s coverage areas
    at the beginning and end of the call. 54

    [14] Wilson v. State, a decision of the Texas Court of Appeals, provides
    an example of this kind of interpretation. 55 In Wilson, an expert witness
    from Sprint used historical cell site data to place the defendant in the
    vicinity of the crime. 56 During trial, the expert testified the cell site that
    processes a call is “usually” the closest site to the person making the
    call. 57 The expert explained the cell site data from the defendant’s phone
    records reflected a map of his movements on the day in question. 58 She
    testified to four specific movements corroborating the defendant’s




    51
      McCullagh, supra note 49 (“Cellular providers tend not to retain moment-by-moment
    logs of when each mobile device contacts the tower, in part because there’s no business
    reason to store the data, and in part because the storage costs would be prohibitive.”).
    52
         See In re Application 1, 450 F. Supp. 2d at 451.
    53
         McCullagh, supra note 49.
    54
         See In re Application 3, at *3, n.2 (E.D. Wis. 2006).
    55
         See generally Wilson v. State, 195 S.W.3d 193, 200-02 (Tex. App. 2006).
    56
         See id. at 196-97.
    57
         Id. at 200.
    58
         Id.

                                                    11
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 14 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    involvement in the crime. 59 The Texas court ruled the expert’s testimony
    was admissible and upheld the defendant’s conviction. 60

                 IV. EVIDENTIARY ADMISSIBILITY OF CELL SITE DATA

                                          A. Relevance

    [15] Under the Federal Rules of Evidence, “[a]ll relevant evidence is
    admissible,” unless otherwise excluded by law, and irrelevant evidence is
    inadmissible. 61 Relevant evidence is that which has “any tendency to
    make the existence of any fact that is of consequence to the determination
    of the action more probable or less probable than it would be without the
    evidence.” 62 “The Rule’s basic standard of relevance thus is a liberal
    one.” 63 Indeed, in a criminal trial, the identity of the defendant as the
    perpetrator is a fact of consequence necessary to secure a conviction. 64




    59
      Id. (explaining how the accuracy of the last two movements was confirmed by the
    defendant’s contact with police and transport to the police station).
    60
         See Wilson, 195 S.W.3d at 202, 205.
    61
       See FED. R. EVID. 402; see also FED. R. EVID. 402 advisory committee’s note
    (Proposed Rules) (“The exclusion of relevant evidence occurs in a variety of situations
    and may be called for by these rules, by the Rules of Civil and Criminal Procedure, by
    Bankruptcy Rules, by Act of Congress, or by constitutional considerations.”).
    62
         FED. R. EVID. 401.
    63
         Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 587 (1993).
    64
       Cf. McKinney v. Rees, 993 F.2d 1378, 1384 (9th Cir. 1993) (admitting evidence
    regarding the defendant’s possession of a knife, notwithstanding its prejudicial nature,
    because it made “his identity as the murderer, more probable . . . . ”).

                                                  12
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 15 of 45




    Richmond Journal of Law & Technology                         Volume XVIII, Issue1

    [16] Relevant historical cell site data is offered to prove the phone’s
    user is the perpetrator of a crime through the inference of location. 65
    However, when triangulation is not possible, the problem with using
    historical cell site records under this evidentiary theory is that they “were
    never intended to and do not indicate location of the [cell phone] in
    relation to any cell site.” 66 At best, these records can only narrow location
    to the geographic coverage area of the originating and terminating cell
    sites, rather than pinpoint the specific location of the cell phone. 67 It
    cannot be determined that the cell phone was closest to the site processing
    the call because factors other than geographic location can affect signal
    strength. 68

    [17] A better theory on which to offer historical cell site data is not to
    prove where the phone user was at a specific time, but to prove where he
    or she could not have been. For example, in United States v. Benford, the
    United States District Court for the Northern District of Indiana ruled that
    an expert’s testimony on historical cell site data was relevant to rebut the
    defendant’s alibi defense. 69 While investigating a possible arson,

    65
      See generally Coleman-Fuller v. State, 995 A.2d 985, 992 (Md. Ct. Spec. App. 2010);
    Wilder v. State, 991 A.2d 172, 190 (Md. Ct. Spec. App. 2010); Wilson, 195 S.W.3d at
    200 (Tex. App. 2006).
    66
       Manfred Schenk, How to Read Cricket Call Detail Records, CHERRY BIOMETRICS,
    http://www.cherrybiometrics.com/How%20to%20read%20Cricket%20Call%20Detail%2
    0and%20Manfred%20Schenkbio.pdf (last visited Aug. 31, 2011).
    67
      Francis v. Fabian, 669 F. Supp. 2d 970, 987, n.5 (D. Minn. 2009); see United States v.
    Benford, No. 2:09 CR 86, 2010 WL 2346305, at *1 (N.D. Ind. June 8, 2010). But cf.
    Wilson v. United States, 995 A.2d 174, 179 (D.C. 2010) (testifying expert says he was
    “one hundred percent certain” that at a given time the defendant was “nowhere near
    Upper Marlboro, Maryland” because a corresponding cell phone call connected to a
    tower in the District of Columbia which was the tower closest to where the victim’s body
    was found).
    68
         See supra, Part II.
    69
         Benford, 2010 WL 2346305, at *1.

                                                13
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 16 of 45




    Richmond Journal of Law & Technology                         Volume XVIII, Issue1

    “investigators questioned Brian Booker who was suspected of starting the
    fire.” 70 Booker told investigators that during the time of the fire he was
    with Nichelle Benford, away from the location where the fire occurred. 71
    Investigators subpoenaed Benford’s cell phone records containing
    historical cell site data which showed she was in the Chicago area during
    the fire; therefore, rebutting Booker’s claim he was with Benford. 72 When
    subpoenaed to testify before a grand jury, Benford corroborated Booker’s
    alibi in contradiction of what law enforcement recently learned from her
    cell site records. 73 In Benford’s subsequent prosecution for lying to the
    grand jury, the court held that an expert’s interpretation of the cell site data
    was relevant. 74

    [18] Recognizing the accuracy limitations of historical cell site data for
    determining location, the additional problem exists of proving who
    possessed the cell phone at the time in question. 75 There may exist a
    strong inference of possession if the cell phone has a service contract
    registered to the person whose location the offering party is trying to
    prove. However, there is still a viable defense that someone other than the
    phone’s owner used the phone. 76


    70
         Id.
    71
         Id.
    72
        Id.    Chicago is 37 miles away from Schererville. See GOOGLE MAPS,
    http://maps.google.com/ (input “Chicago, Illinois” into the “A” form” and “Schererville,
    Indiana” into the “B” form).
    73
         Benford, 2010 WL 2346305, at *1.
    74
         Id. at *1-2.
    75
      See FISHMAN & MCKENNA, supra note 3, § 28:12; see also State v. Hayes, 2010 WL
    5344882, at *6 (Tenn. Crim. App. Dec. 23, 2010) (“Detective Fitzgerald agreed that the
    cell phone records did not show who was actually using the phone in question.”).
    76
         See Hayes, 2010 WL 5344882, at *6.

                                                14
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 17 of 45




    Richmond Journal of Law & Technology                          Volume XVIII, Issue1

    [19] In the case of pre-paid cell phones, the inference of who possessed
    the phone may be much weaker. A pre-paid cell phone does not require
    the user to sign a contract or receive a billing statement from the cellular
    company, and the user may purchase the phone over the counter at any
    retailer. 77 In lieu of a service contract, pre-paid cell phone users purchase
    minutes and upload them into the phone. 78 Accordingly, it is easy to
    activate pre-paid phones under fictitious names, thereby making it difficult
    to identify the user. 79 Given their low cost and simple activation,
    criminals can easily cycle through pre-paid phones to thwart the efforts of
    law enforcement and continuously change phone numbers to avoid
    wiretap investigations. 80 For example, the use of multiple cell phones is a

    77
       See generally Adam Fendelman, Prepaid Cell Phones: Analysis of Pay as You Go vs.
    Monthly Contract Plans, ABOUT.COM (Jan. 1, 2010), http://cellphones.about.com/od/
    serviceplananalysis/a/payasyougo.htm; GoPhone Plans, GOPHONE, http://www.
    wireless.att.com/cell-phone-service/cell-phone-plans/pyg-cell-phone-plans.jsp?wtslotcli
    ck=1-0050tw-0-2&_requestid=254769 (last visited Sept. 08, 2011); Virgin Mobile
    Prepaid Cellular, PREPAID REVIEWS, http://www.prepaidreviews.com/virginmobile.html
    (last visited Sep. 17, 2011).
    78
         See Fendelman, supra note 77.
    79
      See, e.g., United States v. Lomeli, No. 8:10-cr-00158-LES-FG3, 2010 WL 5798589, at
    *2 (D. Neb. Dec. 9, 2010) (describing the cellular phone used by the defendant as “a
    prepaid Cricket phone with a fictitious address); Esparza v. Schomig, No. 09-CV-01974-
    L (JMA), 2010 WL 5535756, at *3 (S.D. Cal. Nov. 19, 2010) (describing how police
    could determine the number of a target pre-paid phone but not the user); United States v.
    Dadanovic, No. 09-63-ART, 2010 WL 3620251, at *4 (E.D. Ky. Sept. 10, 2010)
    (“Further, investigators knew that members of the suspected organization frequently
    called pre-paid numbers registered in obviously fictitious names.”); Eberle v. State, 942
    N.E.2d 848, 853 (Ind. Ct. App. 2011); Commonwealth v. Miranda, Nos. 09-10935, 09-
    10936, 2011 WL 941237, at *2, n.10 (Mass. Super. Ct. Jan. 19, 2011 (“Drug dealers
    make use of such pre-paid cellular phones because they do not require contracts . . .
    making it more difficult to identify the user of the cell phone.”).
    80
      See Ford v. State, No. 02-09-00112-CR, 2010 WL 4261601, at *2 (Tex. App. Oct. 28,
    2010) (discussing how pre-paid phones that are used in this manner have attained the
    nickname “burners” because once either the illegal purpose of using the phone is
    complete or law enforcement starts investigation the phone the user can simply throw the
    phone away and get a new one).

                                                15
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 18 of 45




    Richmond Journal of Law & Technology                             Volume XVIII, Issue1

    common practice for drug dealing where a person uses different phones to
    communicate with family, suppliers, and customers. 81

    [20] Therefore, the identity of a phone’s user may create an additional
    hurdle in the admissibility of cell site records under Federal Rule of
    Evidence 104. Specifically, Rule 104(b) provides that “[w]hen the
    relevancy of evidence depends upon the fulfillment of a condition of fact,
    the court shall admit it upon, or subject to, the introduction of evidence
    sufficient to support a finding of the fulfillment of the condition.” 82 This
    suggests that the location of the phone is not relevant to prove the location
    of a person until the offering party can first prove that the person
    possessed the cell phone. 83

    [21] The following example demonstrates the unique dilemma with pre-
    paid phones. Buyer calls Seller to purchase drugs on a pre-paid phone.
    Seller tells Girlfriend that he is going to make a deal and will be back
    soon. Seller and Buyer meet, the deal goes bad, and Buyer shoots and
    kills Seller. Buyer flees the scene. There are no witnesses. During the
    investigation, police talk to Girlfriend and she tells them that Seller left to
    make a deal and never came home. A review of Seller’s phone records

    81
       Accord United States v. Young, 609 F.3d 348, 355 (4th Cir. 2010); United States v.
    Rogers, 556 F.3d 1130, 1135 (10th Cir. 2009) (admitting testimony that use of multiple
    cell phones is common in conducting drug business); United States v. Bailey, 510 F.3d
    562, 567 (6th Cir. 2007) (“[D]ealers often carry two cell phones – one to contact
    customers and one to contact suppliers – so that if police trace the call records of their
    customers it will not lead to their suppliers.”) ; United States v. Perez, 280 F.3d 318, 341-
    42 (3rd Cir. 2002) (holding modus operandi of drug dealers and use of cell phones to
    evade investigation is admissible expert testimony); Commonwealth v. Dancy, 912
    N.E.2d 525, 529-30 (Mass. App. Ct. 2009) (upholding trial court’s denial of motion for
    required finding of not guilty in part because a jury could rationally conclude from police
    officer’s testimony that the use of multiple cell phones is indicative of drug dealing).
    82
         FED. R. EVID. 104(b).
    83
       See FED. R. EVID. 104(b); cf. Blackwell v. Wyeth, 971 A.2d 235, 242-43 (Md. 2009)
    (discussing how it is error for a trial court to admit expert testimony where a condition
    necessary for proper application of the testimony is not met).

                                                  16
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 19 of 45




    Richmond Journal of Law & Technology                        Volume XVIII, Issue1

    show the last number to contact him was the pre-paid phone. Police
    contact the phone’s service provider and records still exist showing the
    originating and terminating cell sites for the call to Seller. Although the
    phone is registered to a fake name, police find the phone last contacted the
    cell site closest to Neighborhood and begin looking for suspects in the
    area.

    [22] A year passes before the police arrest Suspect who lives in
    Neighborhood. A search of Suspect’s home does not produce the pre-paid
    phone. Suspect maintains he is innocent and tells police he cannot
    remember where he was the night of the shooting because it was too long
    ago. Should the prosecution be allowed to introduce the cell site data from
    the pre-paid phone as evidence Suspect could be the shooter simply
    because he lives in Neighborhood? Here, the condition of relevancy is
    that Suspect used the pre-paid phone. Unless the prosecution can
    introduce evidence sufficient to support a finding that the Suspect used the
    pre-paid phone, the location of the phone as interpreted through cell
    records should be irrelevant.

                                  B. Lay Witness Testimony

    [23] In general, lay witness testimony is limited to matters in which the
    witness has personal knowledge. 84 This concept is rooted in the common
    law’s assurance that evidence is admitted from its most reliable source. 85
    Under Federal Rule of Evidence 701, opinions or inferences of a lay
    witness (who is not testifying as an expert) are limited to those: “(a)
    rationally based on the perception of the witness, (b) helpful to a clear
    understanding of the witness’ testimony or the determination of a fact in

    84
       See FED. R. EVID. 602; see also FED. R. EVID. 602 advisory committee’s note (“‘[A]
    witness who testifies to a fact which can be perceived by the senses must have had an
    opportunity to observe, and must have actually observed the fact’ is a ‘most pervasive
    manifestation’ of the common law insistence upon ‘the most reliable sources of
    information.’”).
    85
         See FED. R. EVID. 602 advisory committee’s note.

                                                  17
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 20 of 45




    Richmond Journal of Law & Technology                              Volume XVIII, Issue1

    issue, and (c) not based on scientific, technical, or other specialized
    knowledge within the scope of Rule 702.” 86 Other opinions by a lay
    witness are otherwise inadmissible. 87

    [24] The first requirement of Federal Rule 701 is simply that of first-
    hand knowledge. 88 The second requirement of the rule ensures that the
    testimony is “helpful in resolving issues.” 89 The third requirement of the
    rule clarifies “any part of a witness' testimony that is based upon scientific,
    technical, or other specialized knowledge . . . is governed by the standards
    of Rule 702” and cannot come in through 701. 90 The difference in the
    requirements of Rule 701 and 702 reflects the distinction that lay witness
    testimony “results from a process of reasoning familiar in everyday life,”
    whereas expert testimony “results from a process of reasoning which can
    be mastered only by specialists in [a given] field.” 91 Therefore, assuming
    knowledge and helpfulness are satisfied, a lay witness should be able to
    testify about cell site records only if they do not implicate scientific,
    technical, or other specialized knowledge. 92

    [25] Perez v. State, a decision from the Florida Court of Appeals,
    provides a good example of lay witness testimony about cell records
    consistent with the Federal Rules of Evidence. 93 Over the defendant’s

    86
         FED. R. EVID. 701.
    87
       See also Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 168-69 (1988) (noting that the
    traditional requirement that lay witness testimony is restricted to facts and not opinions
    serves like a best evidence rule) (citation omitted); cf. FED. R. EVID. 701.
    88
         FED. R. EVID. 701 advisory committee’s note.
    89
         Id.
    90
         Id.
    91
         Id.
    92
         Id.
    93
         See generally Perez v. State, 980 So. 2d 1126, 1131 (Fla. Dist. Ct. App. 2008).
                                                   18
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 21 of 45




    Richmond Journal of Law & Technology                 Volume XVIII, Issue1

    objection at trial, records custodians from Sprint-Nextel and Metro PCS
    testified to the time phone calls were placed, the location of the cell sites
    receiving the calls, and that “persons making and receiving cell calls
    would physically be not more than three miles from the receiving
    tower.” 94 The custodians then compared the locations of the cell sites on a
    map. 95 On appeal, the defendant argued that this testimony was erroneous
    because the witnesses lacked the requisite “expertise or personal
    knowledge.” 96

    [26] The District Court of Appeals of Florida held that the custodians’
    testimony did not reflect expert opinions because it only provided general
    information on how to interpret phone records and how the records reflect
    cell sites. 97 Accordingly, the jury did not need an expert to help them
    determine the location of the cell sites on a map. 98 It appeared important
    to the court that the testimony “did not reveal the precise location within
    [each cell’s coverage] radius from which the calls were generated.” 99 This
    suggests the testimony was acceptable from lay witnesses because it left
    the jury to infer the location of the defendant with respect to crime based
    on the state’s case as a whole, rather than drawing the inference for them
    based solely on cell phone records. 100




    94
         See id. at 1129, 1131.
    95
         See id. at 1131.
    96
         Id.
    97
         See id. at 1131-32.
    98
         See Perez, 980 So. 2d at 1132.
    99
         See id. at 1131.
    100
          See id. at 1132.

                                          19
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 22 of 45




    Richmond Journal of Law & Technology                  Volume XVIII, Issue1

    [27] In State v. Hayes, the Court of Criminal Appeals of Tennessee
    went one step further than Perez and allowed a lay witness to draw the
    inference of location. 101 In Hayes, a detective testified, as a lay witness,
    that he read cell site locations from phone records and plotted them on a
    map. 102 From this, he inferred that the defendant travelled in a path
    consistent with his commission of the crime. 103 The detective conceded
    he was not an expert in cell site technology and subsequently, the court
    held this testimony did not require an expert since “a lay person could plot
    the locations of the [cell sites] on a map and draw the same inference,”
    and it “did not require specialized knowledge . . . .” 104

    [28] The distinction between the outcomes in Perez and Hayes is subtle,
    yet marks two divergent paths in the admissibility of historical cell site
    testimony. Perez correctly limited lay testimony to discuss the general
    features of phone records and cell sites. Hayes, however, went one step
    too far by allowing the lay witness to testify to the intra-cell site position
    of a phone user because the testimony requires specialized knowledge that
    relates to the scientific and technological features of cell sites. Therefore,
    courts should use caution to properly limit the scope of lay witness
    testimony to prevent juries from according improper weight to unqualified
    opinions.

                                C. Expert Testimony

    [29] The advantage of offering an expert’s testimony over that of a lay
    witness is that experts have “wide latitude to offer opinions, including



    101
       See State v. Hayes, No. M2008-02689-CCA-R3-CD, 2010 WL 5344882, at *10
    (Tenn. Crim. App. Dec. 23, 2010).
    102
          See id. at *5, *10.
    103
          See id.
    104
          Id. at *10.

                                          20
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 23 of 45




    Richmond Journal of Law & Technology                      Volume XVIII, Issue1

    those that are not based on firsthand knowledge or observation.” 105
    Additionally, experts may impress jurors, causing jurors to give greater
    weight to the expert evidence introduced. 106

                               1. Overview of Federal Rule 702

    [30] Federal Rule of Evidence 702 governs the admissibility of expert
    testimony and has several requirements. 107 First, expert testimony is
    proper when it concerns “scientific, technical, or other specialized
    knowledge” that will “assist the trier of fact to understand the evidence or
    to determine a fact in issue . . . .” 108 The latter part of this requirement
    might also be viewed as an initial threshold of relevancy. 109 Second, the
    witness must qualify as an expert from “knowledge, skill, experience,
    training, or education . . . .” 110 Finally, the testimony may take the form of
    “an opinion or otherwise” if the testimony is “based upon sufficient facts
    or data,” is produced from “reliable principles and methods,” and the
    expert has “applied the principles and methods reliably to the facts of the
    case.” 111 The underlying purpose of Rule 702 is to engage the trial judge
    in an important gate-keeping function to exclude expert testimony that is
    either unreliable or unhelpful. 112

    105
       Daubert v. Merrell Dow Pharm, Inc., 509 U.S. 579, 592 (1993). Compare FED. R.
    EVID. 701, with FED. R. EVID. 702, and FED. R. EVID. 703.
    106
        See Reed v. State, 391 A.2d 364, 370 (Md. 1978) (“[S]cientific proof may in some
    instances assume a posture of mystic infallibility in the eyes of a jury.”).
    107
          See FED. R. EVID. 702.
    108
          Id.
    109
          See FED. R. EVID. 401; FED. R. EVID. 402.
    110
          FED. R. EVID. 702.
    111
          See id.
    112
          FED. R. EVID. 702 advisory committee’s note.

                                                      21
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 24 of 45




    Richmond Journal of Law & Technology                             Volume XVIII, Issue1

    [31] In Daubert v. Merrell Dow Pharmaceuticals, Inc., the Supreme
    Court of the United States enumerated general factors to help a trial court
    assess whether scientific reasoning or methodology is valid and properly
    applied to a case. 113 These factors include: (1) “whether it can be (and has
    been) tested;” (2) “whether the theory or technique has been subjected to
    peer review and publication;” (3) whether there is a “known or potential
    rate of error” and “standards controlling the techniques operations;” (4)
    and whether the methodology has received “general acceptance” within
    the scientific community. 114 The Supreme Court later extended Daubert
    beyond scientific reasoning to testimony based on technical or other
    specialized knowledge in Kumho Tire Co., Ltd. v. Carmichael. 115 None of
    the Daubert factors are dispositive; therefore, a trial court’s inquiry will
    depend on the specific circumstances. 116 When making a determination, a
    court must “focus . . . solely on principles and methodology, not on the
    conclusions that they generate.” 117 This is not to say, however, that



    113
          Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592-93 (1993).
    114
          See id. at 593-94.
    115
        See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 137, 147 (1999); see also United
    States v. Hankey, 203 F.3d 1160, 1167-68 (9th Cir. 2000) (noting there is no longer a
    distinction under Rule 702 between “scientific” testimony and testimony based on
    “technical” or “other specialized knowledge”).
    116
        Kumho Tire, 526 U.S. at 141 (1999) (“[T]he test of reliability is ‘flexible,’ and
    Daubert’s list of specific factors neither necessarily nor exclusively applies to all experts
    or in every case.”); see Daubert, 509 U.S. at 579, 593 (“Publication (which is but one
    element of peer review) is not a sine qua non of admissibility; it does not necessarily
    correlate with reliability . . . .”). But, submission to the scrutiny of the scientific
    community is a component of “good science,” in part because it increases the likelihood
    that substantive flaws in methodology will be detected.
    Id. at 594 (“Widespread acceptance can be an important factor in ruling particular
    evidence admissible, and ‘a known technique which has been able to attract only minimal
    support within the community,’ . . . may be properly viewed with skepticism.”).
    117
          Daubert, 509 U.S. at 595.

                                                  22
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 25 of 45




    Richmond Journal of Law & Technology                        Volume XVIII, Issue1

    conclusions and methodology are completely independent of one
    another. 118

    [32] In Gen. Electric Co. v. Joiner, the U.S. Supreme Court held that a
    court might reject an expert’s testimony where “there is simply too great
    an analytical gap between the data and the opinion proffered.” 119 Robert
    Joiner’s work exposed him to polychlorinated biphenyls (PCB’s) and he
    claimed this exposure caused his cancer. 120 Joiner would put his hands in
    fluids containing PCB’s and occasionally some would splash into his eyes
    or mouth. 121 The trial court denied Joiner’s attempt to offer expert
    testimony about a study where infant mice developed cancer after being
    injected with “highly concentrated[,] massive doses” of PCB’s directly
    into their stomachs. 122 The Supreme Court ruled the trial court did not
    abuse its discretion since this animal study was too dissimilar to the facts
    of Joiner’s case; Joiner was an adult human whereas the study was on
    infant mice, the amount of PCB exposure was drastically different, and the
    type of cancer that developed was different. 123




    118
          Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).
    119
       See id.; see also Barnes v. Cont’l Tire N. Am. Inc., No. C05-5214 RBL, 2006 WL
    2076561, at *1 (W.D. Wash. 2006) (“In determining whether expert testimony is
    sufficiently reliable the Court can consider whether the expert has unjustifiably
    extrapolated from an accepted premise to an unfounded conclusion.”).
    120
          See Joiner, 522 U.S. at 139.
    121
          See id.
    122
          See id. at 137.
    123
          See id. at 144-45.

                                                   23
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 26 of 45




    Richmond Journal of Law & Technology                            Volume XVIII, Issue1

                               2. Application to historical cell data

                      a. Scientific, technical, or specialized knowledge?

    [33] The first step of analysis under Rule 702 is to determine whether
    testimony concerns “scientific, technical, or other specialized
    knowledge.” 124 A witness that interprets historical cell site data should be
    certified as an expert if they employ scientific, technical, or other
    specialized knowledge.

    [34] In Wilder v. State, the trial court admitted lay testimony of the lead
    detective who extensively discussed historical cell phone analysis to create
    a map plotting the defendant’s movements and proximity to the crime
    scene at the time of the shooting. 125 The detective testified in detail to the
    meaning of information contained in the cell records, the usefulness and
    capability of using cell records to track a person, and his method of using
    a software program to plot the location of cell phone calls and the
    movement of the defendant. 126 On appeal, the defendant contended that
    an expert witness should have presented this testimony. 127

    [35] In ruling on this issue, the Maryland Court of Special Appeals
    drew an important distinction. 128 Although authority supports admitting
    law enforcement’s lay testimony about the location of cell sites, an expert
    witness is required to explain the use of cell records to determine location
    of the call. 129 The information contained in cell phone bills, such as the

    124
          Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589 (1993).
    125
          See Wilder v. State, 991 A.2d 172, 180, 187-88 (Md. Ct. Spec. App. 2010).
    126
          See id. at 192-93.
    127
          See id. at 196.
    128
          See generally id. at 196, 200.
    129
          See id. at 198.

                                                  24
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 27 of 45




    Richmond Journal of Law & Technology                             Volume XVIII, Issue1

    date or time of calls and whether a call was inbound or outbound, has
    become generally understood and does not need to be admitted into
    evidence though an expert. 130 However, this does not extend to allowing a
    lay witness to offer opinion testimony about the location of a phone within
    a cell site. 131 Translating information contained in cell records into
    locations where the cell phone was used requires “some specialized
    knowledge or skill . . . that is not in the possession of the [jury.]” 132
    Accordingly, the Wilder court held that the admission of the detective’s
    testimony was reversible error and should only have been admitted
    through an expert. 133

    [36] Similarly, the United States Court of Appeals for the Tenth Circuit
    held in U.S. v. Yeley-Davis that it was error for the trial court to admit lay
    testimony from a police officer about how cell sites processed calls. 134
    The court recognized that “testimony concerning how cell phone towers
    operate constitute[s] expert testimony because it involve[s] specialized
    knowledge not readily accessible to any ordinary person.” 135

                                   b. Who qualifies as an expert?

    [37] A witness must qualify as an expert from “knowledge, skill,
    experience, training, or education.” 136 Kumho Tire states that, when
    130
          See Wilder, 991 A.2d at 199.
    131
          See, e.g., id. at 200.
    132
          Id. at 200.
    133
       See id. at 200; see also Coleman-Fuller v. State, 995 A.2d 985, 1010 (Md. Ct. Spec.
    App. 2010) (applying the holding in Wilder the court found a detective’s testimony
    inadmissible because he was not qualified as an expert).
    134
          See United States v. Yeley-Davis, 632 F.3d 673, 685 (10th Cir. 2011).
    135
          Id. at 684.
    136
          FED. R. EVID. 702.

                                                   25
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 28 of 45




    Richmond Journal of Law & Technology                             Volume XVIII, Issue1

    certifying an expert, the issue is not whether his field of expertise is
    generally considered reliable, but rather more specifically whether this
    expert has sufficient knowledge and has reliably drawn conclusions
    helpful in this case. 137 This is especially important with respect to cell
    phone tracking where the reliability of the underlying scientific or
    technical methodology is not in major dispute. In this case, the gravamen
    of attacks on experts should focus on the expert’s personal knowledge and
    experience. 138 In evaluating testimony regarding an expert’s experience, it
    may prove particularly relevant to assess the expert’s rate of error, general
    acceptance of the methodology employed, and how the expert’s
    preparation relates to others in the field. 139 Indeed, industry standards
    have become increasingly important when evaluating experience-based
    testimony. 140 This is because although an expert can self-proclaim his
    methodology as reliable, nothing requires a court to accept an expert’s ipse
    dixit. 141


    137
          See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 156 (1999).
    138
       See Id. at 150; Rivera v. Mill Hollow Corp., No. 96CIV.8150(TPG), 2000 WL
    1175001, at *1 (S.D.N.Y. Aug. 18, 2000) (discussing Kumho Tire).
    139
      See Kumho Tire, 526 U.S. at 151; Groobert v. President of Georgetown Coll., 219 F.
    Supp. 2d 1, 8 (D.D.C. 2002).
    140
          See Kumho Tire, 526 U.S. at 157.

               We have found no indication in the record that other experts in the
               industry use Carlson's two-factor test or that tire experts such as
               Carlson normally make the very fine distinctions about, say, the
               symmetry of comparatively greater shoulder tread wear that were
               necessary, on Carlson's own theory, to support his conclusions. Nor,
               despite the prevalence of tire testing, does anyone refer to any articles
               or papers that validate Carlson's approach. Id.
    141
       See id. (citing Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)); see also Barnes v.
    Cont’l Tire N. Am. Inc., No. C05-5214 RBL, 2006 WL 2076561, at *1 (W.D. Wash. July
    24, 2006) (admitting expert testimony upon determination it “has a sufficient factual
    basis”).

                                                   26
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 29 of 45




    Richmond Journal of Law & Technology                            Volume XVIII, Issue1

    [38] Three types of expert witnesses may testify regarding cell site
    location evidence: law enforcement; agents from cellular companies; and a
    hybrid approach featuring some combination of the two. 142 Among law
    enforcement, a wide spectrum of background and experience has been
    found sufficient to qualify an expert. On the more qualified end of the
    spectrum, a federal district court admitted as an expert a witness who: (1)
    worked nine years as an FBI agent whose work focused on cell phone
    tracking; (2) completed two FBI courses on cellular technology and
    networks and five others on radio frequency theory and analyzing cell
    phone calls; (3) taught an FBI three-day course to other agents five times
    on cell phone tracking; and (4) was in the middle of a master’s degree in
    geospatial technology. 143 This expert testified to methods and devices he
    used to approximate cell sites’ coverage areas and to determine the point
    where a hand-off occurred between two sites. 144 From this, he could
    narrow down the area from which a cell phone call was made. 145 On the
    other hand, a Texas state court admitted a less qualified expert who: (1)
    worked four years as a police officer; (2) attended a three-day course in
    cell phone tracking; and (3) performed tracking analysis twelve times
    previously. 146 However, in admitting this witness as an expert, the court
    noted that the witness’s testimony only concerned the general vicinity of
    the cell phone and did not try to determine a more precise location. 147
    Therefore, it appears that the precision of the expert’s testimony is
    dependent on their qualifications.

    142
          See generally infra notes 145-62 and accompanying text.
    143
      See United States v. Allums, No. 2:08-CR-30 TS, 2009 WL 806748, at *2 (D. Utah
    March 24, 2009).
    144
          See id. at *1.
    145
          See id.
    146
      See Saenz v. State, No. 13-10-00216-CR, 2011 WL 578757, at *3 (Tex. App. Feb. 17,
    2011).
    147
          See id. at *4.

                                                  27
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 30 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    [39] Likewise, the qualifications of agents from cellular companies
    vary. 148 One federal district court admitted an expert employed as a radio
    frequency engineer for Ericsson whose duties included management of the
    cellular network and determining cell site coverage. 149 Part of his job
    included mapping coverage areas for business purposes including sales. 150
    The court allowed this expert to testify about a coverage map he created to
    approximate the defendant’s location not just based on his experience, but
    also because of his personal knowledge about the coverage areas of the
    particular towers that were the subject of his testimony. 151

    [40] Other courts have admitted cellular company employees as experts
    based on their experience with phone records. 152 One court admitted an
    expert who, despite admitting to a lack of specialized knowledge in
    cellular technology or corresponding scientific theories: (1) worked four
    years for Sprint; (2) her job duties included interpreting customer records
    to determine the cell sites and addresses from which calls obtained their
    signals; (3) had four to six months training from Sprint in electronic
    surveillance; and (4) performed tracking analysis frequently to assist law
    enforcement and 911 operators. 153 Another court admitted as an expert a
    store manager for Verizon based on his training and experience with: (1)
    phone records; (2) phone servicing; (3) technical support; and (4) how
    calls are transmitted through Verizon’s network. 154
    148
          See infra notes 151-56 and accompanying text.
    149
       See United States v. Benford, No. 2:09 CR 86, 2010 WL 2346305, at *2 (N.D. Ind.
    June 8, 2010).
    150
          See id. at *3.
    151
          See id. at *2-3.
    152
       See, e.g., Cooper v. State, 45 So. 3d 490, 492-93 (Fla. Dist. Ct. App. 2010); Wilson v.
    State, 195 S.W.3d 193,
    196-97 (Tex. App. 2006).
    153
          Wilson, 195 S.W.3d at 200-01.
    154
          See Cooper, 45 So. 3d at 493.
                                                  28
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 31 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    [41] Additionally, Wilder leaves open the door for law enforcement to
    give lay testimony when accompanied by a sponsoring expert witness. 155
    In State v. Banks, the trial court admitted the testimony of three witnesses
    placing the defendant near the crime scene. 156 First, an expert from
    Sprint/Nextel testified regarding how cell sites handle calls and the extent
    to which cell site data can determine call locations. 157 Second, a records
    custodian for Sprint/Nextel testified and provided the records for the
    defendant’s cell phone. 158 Third, a criminal intelligence analyst who
    worked for the Attorney General’s office used the information provided by
    Sprint/Nextel to create a map tracing the defendant’s movements on the
    day in question. 159 In upholding this admission of witnesses and
    testimony, the Court of Appeals of Ohio stated that this would satisfy
    Wilder’s hybrid approach. 160




    155
        See Wilder v. State, 991 A.2d 172, 197 (Md. Ct. Spec. App. 2010); State v. Banks,
    Nos. 09AP-1087, 09AP-1088, 2010 WL 4793354, at *12 (Ohio Ct. App. Nov. 23, 2010)
    (discussing Wilder); see also United States v. Sanchez, 586 F.3d 918, 929 n.27 (11th Cir.
    2009) (admitting the testimony of a Miami-Dade detective in conjunction with the
    testimony of the MetroPCS records custodian).
    156
          See Banks, 2010 WL 4793354, at *4.
    157
          See id.
    158
          See id.
    159
       See id. Although this witness was not qualified as an expert by the prosecution, it was
    within the trial court’s discretion to treat him as one based on training and experience.
    See id. at *12.
    160
          See Banks, 2010 WL 4793354, at *12.

                                                 29
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 32 of 45




    Richmond Journal of Law & Technology                          Volume XVIII, Issue1

                        c. Reliability of principles and methodology

    [42] Even if an expert is qualified, a party can still object to the
    reliability of methods used by the expert to draw conclusions. 161 At least
    two federal courts have held Daubert hearings to assess the reliability and
    relevance of expert testimony based on historical cell site interpretation. 162
    In United States v. Allums, the prosecution’s proposed expert testimony
    concerned a method of approximating cell sites’ coverage areas that
    determined the point of a hand-off between two sites to indicate the area in
    which a call was placed. 163 First, the expert obtained the originating cell
    sites for each call made from the defendant’s phone and purchased the
    same phone from the same service provider. 164 Second, he put the phone
    in “engineering mode” so it would display in real-time the connecting cell
    site. 165 Simultaneously, he used a device called a “Stingray” to measure
    from his location the cell site with the strongest signal. 166 Finally, the
    expert drove around the area surrounding the cell sites to approximate its
    coverage area and points of handing off. 167 He applied this method to the

    161
       See Wilder v. State, 991 A.2d 172, 188-89 (Md. Ct. Spec. App. 2010) (“At the
    beginning of trial, the defense moved in limine to exclude testimony about how the police
    managed to track [the defendant’s] movements . . . by the use of cellular telephone
    records.”).
    162
       See United States v. Benford, No. 2:09 CR 86, 2010 WL 2346305, at *2-3 (N.D. Ind.
    June 8, 2010); United States v. Allums, No. 2:08-CR-30 TS, 2009 WL 806748, at *1-2
    (D. Utah March 24, 2009); see also Pullin v. State, 534 S.E.2d 69, 71 (Ga. 2000)
    (upholding the scientific validity of expert testimony concerning cell site tracking
    analysis).
    163
          See Allums, 2009 WL 806748, at *1.
    164
          See id.
    165
          See id.
    166
          See id.
    167
          See id.

                                                30
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 33 of 45




    Richmond Journal of Law & Technology                      Volume XVIII, Issue1

    historical cell site data he obtained to determine the approximate location
    of each call made by the defendant. 168

    [43] The United States District Court for the District of Utah held that
    this methodology was reliable under Daubert because the FBI had used it
    successfully to capture fugitives in hundreds of previous investigations.169
    Furthermore, consistent with the Daubert factors, this methodology was
    tested and generally accepted by law enforcement. 170 Although the court
    was not presented with peer review or rates of error for this expert’s
    methods, the court held that previous success of the methodology was
    sufficient to establish reliability. 171

    [44] In Benford, the defendant challenged the expert’s methodology of
    using a “prediction tool” to create maps, based on her call records of
    coverage areas where the defendant could have been. 172 The United States
    District Court for the Northern District of Indiana deemed his
    methodology reliable because: (1) the expert relied on data and reports
    supplied by the service provider which are “of a type reasonably relied
    upon by experts in the field”; (2) he normally prepares these maps for
    business purposes and not just for litigation; and (3) the service provider
    constantly runs tests on phones and tracks their connections to cell sites to
    keep predictions of coverage area “as accurate and up-to-date as
    possible.” 173


    168
          See Allums, 2009 WL 806748, at *1.
    169
          See id. at *2.
    170
          See id.
    171
          See id.
    172
       See United States v. Benford, No. 2:09 CR 86, 2010 WL 2346305, at *3 (N.D. Ind.
    June 8, 2010).
    173
        Id. (crediting the expert’s claims that his methodology was not disputed in his
    technical community).
                                               31
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 34 of 45




    Richmond Journal of Law & Technology                         Volume XVIII, Issue1

    [45] Unlike real-time cell phone tracking, the reliability of which is not
    questioned upon capturing the target of its investigation, the methodology
    employed in historical cell site analysis should be properly scrutinized.
    Judges should consider these methods reliable only when they are actually
    employed successfully by law enforcement in the field, not solely upon an
    unsubstantiated belief in their scientific reliability. Methods employed by
    service providers should be granted more weight than law enforcement
    because they are usually less biased and based on specialized knowledge
    of their own networks. Properly ordering these considerations will
    prevent backward looking methods from bootstrapping reliability.

                              D. OTHER CONSIDERATIONS

                                   1. Procedural Issues

    [46] A party against whom cell site evidence is offered should consider
    bringing a motion in limine to exclude it on grounds of admissibility. 174
    Otherwise, a party should timely raise an objection at trial on Daubert
    grounds to preserve the right to object to scientific or technical evidence
    and preserve the issue on appeal. 175

          2. Weight vs. Admissibility; Probative Value vs. Unfair Prejudice

    [47] The standard for admitting expert testimony under Federal Rule of
    Evidence 702 is liberal and flexible. 176 Although this appears to favor the
    offering party, the objecting party should not forget that the Daubert


    174
      Daniel K. Gelb, An Approach to Cell Phone Evidence for Criminal Defense Attorneys,
    CHAMPION, Nov. 2009, at 28, 32.
    175
       See FED. R. EVID. 103(a); cf. Questar Pipeline Co. v. Grynberg, 201 F.3d 1277, 1289-
    90 (10th Cir. 2000) (discussing the possibility of a party waiving their right to appeal
    without a timely objection).
    176
       Groobert v. President and Dir. of Georgetown Coll., 219 F. Supp. 2d 1, 7 (D.D.C.
    2002) (citing Kumho Tire Co., 526 U.S. 137 1999).

                                                32
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 35 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    factors for assessing reliability are not exclusive. 177 Thus, creative
    counsel will have room for argument depending on the expert in question,
    issues of the case, and methodology used. 178

    [48] When arguing against the admission of an expert’s testimony, a
    party should not conflate the questions of weight and admissibility. 179 An
    expert’s shortcomings in his analysis do not necessarily render his
    methodology completely unreliable and inadmissible, rather the jury may
    simply accord less weight to his testimony. 180 Indeed, as the Daubert
    court recognized, “[v]igorous cross-examination, presentation of contrary
    evidence, and careful instruction on the burden of proof are the traditional
    and appropriate means of attacking shaky but admissible evidence.” 181
    For example, when an expert approximates call location based on data
    from the closest processing cell site, counsel may cross-examine the
    expert about other factors affecting signal strength and the expert’s basis
    of knowledge such as: (1) whether the expert has inspected this cell site’s
    features that affect call processing; or (2) whether the expert has only
    reviewed phone records lacking such information. 182



    177
        See id. (“The Supreme Court has recognized that ‘the factors identified in Daubert
    may or may not be pertinent in assessing reliability; depending on the nature of the issue,
    the expert’s particular expertise, and the subject of his testimony.’”).
    178
          See id.
    179
          See id.
    180
       See Voilas v. Gen. Motors Corp., 73 F. Supp. 2d 452, 462 (D.N.J. 1999) (explaining
    how flaws in an expert’s testimony should be “tested in the crucible of the adversarial
    system”).
    181
          Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 596 (1993).
    182
       See United States v. Allums, No. 2:08-CR-30 TS, 2009 WL 806748, at *2 (D. Utah
    Mar. 24, 2009); United States v. Allums, No. 2:08-CR-30 TS, 2009 WL 922185, at *2
    (D. Utah Mar. 31, 2009).

                                                  33
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 36 of 45




    Richmond Journal of Law & Technology                          Volume XVIII, Issue1

    [49] Although relevant, Federal Rule of Evidence 403 excludes an
    expert’s testimony if “its probative value is substantially outweighed by
    the danger of unfair prejudice, confusion of the issues, or misleading the
    jury, or by considerations of undue delay, waste of time, or needless
    presentation of cumulative evidence.” 183 Unlike lay testimony, expert
    testimony carries risks because it can be powerful, misleading, and
    difficult to evaluate. 184 For example, an expert’s general opinion on how
    to decide the case, or testimony to facts rather than opinions, should raise
    concerns of prejudice outweighing probative value. 185

    [50] If improperly admitted, such evidence may “assume a posture of
    mystic infallibility in the eyes of a jury,” 186 and unlike lay witnesses, it is
    more difficult to discredit an expert. 187 Due to these risks, a trial judge
    should carefully weigh the prejudice and probative value of expert
    testimony under Rule 403. 188

                               3. Hearsay; Foundational Issues

    [51] Under the Federal Rules of Evidence, hearsay is inadmissible
    unless an exception exists within the Rules or other law. 189 Hearsay is an
    out-of-court statement offered to prove the truth of the matter asserted. 190

    183
          FED. R. EVID. 403.
    184
          Daubert, 509 U.S. at 595 (1993).
    185
       See Tuli v. Brigham & Women’s Hosp., Inc., 592 F. Supp. 2d 208, 212 (D. Mass.
    2009).
    186
       Reed v. Maryland, 391 A.2d 364, 370 (Md. 1978) (quoting United States v. Addison,
    498 F.2d 741, 744 (D.C. Cir. 1974)).
    187
          See Blackwell v. Wyeth, 971 A.2d 235, 245 (Md. 2009).
    188
          Daubert, 509 U.S. at 595.
    189
          See FED. R. EVID. 802.
    190
          See FED. R. EVID. 801.
                                                 34
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 37 of 45




    Richmond Journal of Law & Technology                            Volume XVIII, Issue1

    Hence, cell phone records offered to prove their contents are hearsay. 191
    They may be admissible, however, under the business records exception to
    the hearsay rule. 192

    [52] Federal Rule of Evidence 803(6) exempts business records from
    exclusion under the hearsay rule if the information contained within the
    records was known at the time the records were made and if the records
    were created and stored in the regular course of business, unless
    preparation of the records indicates a lack of trustworthiness. 193 Records
    prepared in anticipation of litigation by a business fall outside the scope of
    Rule 803(6) because they lack trustworthiness as the self-serving motives
    in their creation outweigh the principle of accuracy that underscores the
    exception for regularly recorded business activities. 194 Accordingly,
    courts have admitted cell phone records under the business records
    exception to the hearsay rule. 195

    [53] As a foundation for admissibility, either a custodian or other
    qualified witness must authenticate these records or the business must
    certify the records. 196 Failure to properly authenticate cell phone records



    191
          Fry v. State, 885 N.E.2d 742, 747 (Ind. Ct. App. 2008).
    192
          See FED. R. EVID. 803(6) (defining “Records of Regularly Conducted Activity”).
    193
          Id.
    194
       CLIFFORD S. FISHMAN & ANNE T. MCKENNA, 5 JONES ON EVIDENCE § 33:17 (7th ed.
    2010); see also Palmer v. Hoffman, 318 U.S. 109, 113 (1943).
    195
       See, e.g., United States v. Yeley-Davis, 632 F.3d 673, 678 (10th Cir. 2011); United
    States v. Sanchez, 586 F.3d 918, 928-29 (11th Cir. 2009); United States v. Wills, 346
    F.3d 476, 490 (4th Cir. 2003).
    196
        FED. R. EVID. 803(6); FED. R. EVID. 902(11); FED. R. EVID. 902(12). For examples of
    affidavits authenticating cell phone records, see Fry, 885 N.E.2d at 747; Smith v. State,
    839 N.E.2d 780, 785-86 (Ind. Ct. App. 2005).

                                                   35
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 38 of 45




    Richmond Journal of Law & Technology                          Volume XVIII, Issue1

    prevents a witness from testifying to their contents. 197 With respect to cell
    phone tracking, a unique authentication issue arises when a witness
    testifies about a tracking map created from cell phone records. 198 If the
    witness is a custodian or otherwise qualified to authenticate the underlying
    records and subsequently authenticates the records, he may testify about
    the substance of the tracking map and how he created it without admitting
    the actual phone records into evidence. 199 Otherwise, any analysis of cell
    phone records conducted by a witness is inadmissible without first
    authenticating the underlying records through a sponsoring witness or
    certifying affidavit. 200

    [54] In almost all cases cell phone records will be admissible under the
    business records exception to the hearsay rule. Therefore, the hurdle to
    admissibility lies in authentication. Tracking maps created from cell
    phone records should only be admitted with proper authentication of the
    underlying records. This prevents parties from offering evidence that may
    contain hearsay or lack a proper foundation, and would allow a witness to
    testify beyond the scope of what is actually supported by the evidence.




    197
       See State v. Courtney, 258 S.W.3d 117, 119-20 (Mo. Ct. App. 2008); Miller v. State,
    208 S.W.3d 554, 561-63 (Tex. Ct. App. 2006) (finding error where trial court admitted
    cell phone records without testimony or affidavit from service provider’s custodian or
    records or other qualified witness).
    198
       See State v. Wright, No. 08-1737, 2010 WL 200052, at *6-7 (Iowa Ct. App. Jan. 22,
    2010).
    199
          See id. at *6-8.
    200
         See United States v. Keyes, 214 Fed. Appx. 145, 156 (3rd Cir. Jan. 17, 2007) (“[A]
    proper foundation should have been laid for the phone records analyzed by [the witness] .
    . . .”).
                                                36
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 39 of 45




    Richmond Journal of Law & Technology                            Volume XVIII, Issue1

                                   V. CONSTITUTIONAL ISSUES

                                    A. Confrontation Clause

    [55] The Sixth Amendment of the United States Constitution provides
    that “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to
    be confronted with the witnesses against him[.]” 201 After a somewhat
    murky history, 202 the Supreme Court of the United States held in
    Crawford v. Washington that the Confrontation Clause guarantees
    criminal defendants the procedural right to be confronted with witnesses
    who bear testimony against them. 203 This constitutional right mandates a
    defendant have the reliability of evidence against him assessed “in a
    particular manner: by testing in the crucible of cross-examination.” 204
    “Testimonial” evidence is subject to the Confrontation Clause whereas
    “nontestimonial” evidence is not. 205 Therefore, the government cannot
    admit testimonial evidence in a criminal trial unless the defendant is
    confronted with, and given an opportunity to cross-examine, the
    witness. 206 The only two exceptions are: (1) where the witness is
    unavailable and the defendant has had a prior opportunity to cross-
    examine them; and (2) the common law doctrine of forfeiture by
    wrongdoing. 207

    201
          U.S. CONST. amend. VI.
    202
        See generally Randolph N. Jonakait, The Origins of the Confrontation Clause: An
    Alternative History, 27 RUTGERS L.J. 77 (1995).
    203
          See, Crawford v. Washington, 541 U.S. 36, 42-43 (2004).
    204
          Id. at 61.
    205
          Id. at 68.
    206
          See id.
    207
        Giles v. California, 554 U.S. 353, 368 (2008) (holding that in order to for a defendant
    to forfeit the right of confrontation, they must have procured the witness’s unavailability
    for the purpose of preventing testimony; not merely for having caused unavailability);
    Crawford, 541 U.S. at 54.
                                                 37
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 40 of 45




    Richmond Journal of Law & Technology                           Volume XVIII, Issue1

    [56] In Crawford, the court loosely defined “testimonial” evidence, but
    failed to give any comprehensive definition. 208 However, the court did
    state that business records are nontestimonial and later affirmed this
    notion 209 because they are “created for the administration of an entity's
    affairs and not for the purpose of establishing or proving some fact at trial.
    . . .” 210 Accordingly, various state and federal courts have held that
    affidavits authenticating cell phone records including cell site information
    are nontestimonial and are admissible at trial without producing a
    representative from the phone company for cross-examination. 211
    Therefore, a defendant will lose a Confrontation Clause challenge for
    admitting cell phone records unless they can show the purpose in creating
    the records was for use in a criminal trial, rather than for business. 212

                                    B. Fourth Amendment

    [57] The Fourth Amendment protects the right of the people from
    unreasonable searches and seizures. 213 Fourth Amendment protections
    extend to people in areas of life where they have a reasonable expectation



    208
          See Crawford, 541 U.S. at 51, 68.
    209
       Melendez-Diaz v. Massachusetts, 129 S.Ct. 2527, 2539-40 (2009); Crawford, 541
    U.S. at 76 (Rehnquist, C.J., concurring).
    210
          Melendez-Diaz, 129 S.Ct. at 2539-40.
    211
       See, e.g., United States v. Green, No. 10-10300, 2010 WL 3401485, at *2 (11th Cir.
    Aug. 31, 2010); United States v. Flores, No. 04-51138, 2008 WL 3244071, at *7 (5th Cir.
    Aug. 7, 2008); Smith v. State, 839 N.E.2d 780, 784, n.4 (Ind. Ct. App. 2005); State v.
    Lee, 247 P.3d 470, 480-81 (Wash. Ct. App. 2011).
    212
       See also United States v. Yeley-Davis, 632 F.3d 673, 679 (rejecting the argument that
    certain cell phone records were testimonial because they were not bills on the ground that
    they were still produced and maintained for business purposes).
    213
          U.S. CONST. amend. IV.

                                                 38
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 41 of 45




    Richmond Journal of Law & Technology                             Volume XVIII, Issue1

    of privacy. 214 What is knowingly exposed to the public cannot claim
    Fourth Amendment privacy protections. 215 Similarly, a person loses an
    expectation of privacy in information they convey to a third party because
    they assume the risk that the party could disseminate the information. 216
    Intrusion by the government into an area that lacks a reasonable
    expectation of privacy is not a “search” within the meaning of the Fourth
    Amendment and therefore is not prohibited. 217

    [58] The Fourth Amendment makes warrantless searches performed
    without judicial approval per se unreasonable, subject only to a “few
    specifically established and well-delineated exceptions.” 218 To protect the
    people and to sanction Fourth Amendment violations, evidence that is the
    fruit of an unreasonable search or seizure cannot be used in a criminal trial
    against the person whose rights were violated. 219

    [59] Thus far, at least two differing views on the Fourth Amendment’s
    application to historical cell phone data have emerged. 220 Two United
    States District Courts have held that no reasonable expectation of privacy

    214
          See Katz v. United States, 389 U.S. 347, 361 (1967).
    215
          See id. at 351.
    216
          See Smith v. Maryland, 442 U.S. 735, 743-44 (1979).
    217
       See Minnesota v. Dickerson, 508 U.S. 366, 375 (1993); see also United States v.
    Place, 462 U.S. 696, 706-07 (1983).
    218
          Arizona v. Gant, 556 U.S. 332 (2009) (quoting Katz, 389 U.S. at 357 ).
    219
      See Sun v. United States, 371 U.S. 471, 483 (1963); Mapp v. Ohio, 367 U.S. 643, 649,
    670-72 (1961).
    220
       Compare United States v. Benford, No. 2:09 CR 86, 2010 WL 1266507, at *3 (N.D.
    Ind. Mar. 26, 2010), and United States v. Suarez-Blanca, No. 1:07-CR-0023-MHS/AJB,
    2008 WL 4200156, at *8 (N.D. Ga. Apr. 21, 2008), with In re Application of the United
    States for Historical Cell Site Data, 747 F. Supp. 2d 827, 846 (S.D. Tex. 2010)
    [hereinafter In re Application 4].

                                                   39
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 42 of 45




    Richmond Journal of Law & Technology                             Volume XVIII, Issue1

    exists in cell phone records because users voluntarily convey the
    information to the phone company; thus the phone user assumes the risk
    that the information will be turned over to police. 221 Therefore, the courts
    did not require a warrant to obtain this information. 222

    [60] In contrast, the United States District Court for the Southern
    District of Texas held that a phone user does not voluntarily convey
    location information to the phone company when the phone scans the
    network while turned on or when it connects to the network during a call
    because the cell sites generate that information automatically. 223 The
    court reasoned that the average phone user is unaware that companies
    could use cell site information to track their location, so they lack the
    requisite knowledge to assume the risk of disclosure. 224 Accordingly, the
    court held that a warrantless seizure of “[t]wo months worth of hourly
    tracking data” was unreasonable because the phone user has a reasonable
    expectation of privacy in prolonged surveillance of information, which
    reveals intimate details of the user’s life. 225

    [61] Although accepting the prolonged surveillance theory, the United
    States District Court for the Eastern District of New York provided that a
    shorter period of surveillance does not raise the same constitutional
    concerns. 226 The court held that the government’s seeking of historical
    cell site data for a three-day period and a six-day period, weeks apart, as

    221
          See Benford, 2010 WL 1266507, at *2; Suarez-Blanca, 2008 WL 4200156, at *8.
    222
          See Benford, 2010 WL 1266507, at *3; Suarez-Blanca, 2008 WL 4200156, at *11.
    223
          See In re Application 4, 747 F. Supp. 2d at 836-37 (S.D. Tex. 2010).
    224
          See id. at 843.
    225
          See id. at 846.
    226
       See In re Application of the United States for an Order Authorizing the Release of
    Historical Cell Site Info., No. 11-MC-0113 (JO), 2011 WL 679925, at *2 (E.D.N.Y.
    2011) [hereinafter In re Application 5].

                                                   40
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 43 of 45




    Richmond Journal of Law & Technology                          Volume XVIII, Issue1

    well as an additional twelve-day period several months later, did not raise
    the same privacy concerns corresponding to continuous monitoring over
    longer periods of time. 227 Currently, it appears courts are divided on
    whether the Fourth Amendment protects historical cell site information. 228
    Courts may begin to apply Fourth Amendment protection if the prolonged
    surveillance argument continues to gain traction. 229

                                     VI. CONCLUSION

    [62] Cell site data can track the location of cellular phones if enough
    information is available to perform triangulation. 230 However, the
    accuracy of triangulation depends on multiple factors, from the duration of
    the call to the geography of the region. 231 The interpretation of historical
    cell site data can prove a useful investigative tool, if law enforcement
    properly recognizes its limits. 232 From such information, law enforcement
    can determine the general coverage area from which a phone call was
    placed, but not the precise location within that area. 233 Historical cell site
    data can also show that a call was not made from a certain area. 234

    227
          See id. at *2.
    228
        Compare Benford, 2010 WL 1266507, at *3, and Suarez-Blanca, 2008 WL 4200156,
    at *16, with In re Application 4, 747 F. Supp. 2d 827, 846 (S.D. Tex. 2010).
    229
        See United States v. Maynard, 615 F.3d 544, 558 (D.C. Cir. 2010) (holding that
    twenty-four hour surveillance of a person’s location over a month long period using GPS
    installed in their car without a warrant violates the Fourth Amendment because a person
    has a reasonable expectation of privacy from prolonged surveillance of their daily life).

    230
       See In re Application of the United States for Prospective Cell Site Location Info. on
    a Certain Cellular Tel., 460 F. Supp. 2d 448, 451 (S.D.N.Y. 2006).
    231
          See supra Part III.A.
    232
          See supra Part IV.A.
    233
          See supra Part IV.A.
    234
          See supra Part IV.A.
                                                41
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 44 of 45




    Richmond Journal of Law & Technology                 Volume XVIII, Issue1

    [63] Once investigators obtain cell site data for a phone, special
    problems may exist in determining the identity of who used the phone at
    the time in question. A defendant charged with a crime may prove that
    someone else possessed their phone or challenge the government to prove
    they were the unknown user of a pre-paid phone.

    [64] Lay witnesses should only testify to generally known information
    concerning cell phones, such as information contained in cell phone bills.
    Any analysis used to infer location from cell phone records should come
    in only through an expert. When challenging an expert, the objecting
    party should consider the relevance, the expert’s qualifications, and
    reliability of the principles applied in the expert’s analysis. If ruled
    admissible, the objecting party should vigorously cross-examine the expert
    on methodology to expose its accuracy limitations and the many factors
    that affect how a cell phone connects along a cellular network. This also
    includes questioning an expert’s basis of knowledge of the phone and cell
    sites in question. Once the proper subject of expert testimony is ruled
    admissible, opposing counsel should not forget to object if cell phone
    records are not properly authenticated.

    [65] Constitutional challenges to cell site data are limited. 235 Cell
    phone records are admissible as nontestimonial business records and will
    only raise Confrontation Clause concerns if created to prove a past fact for
    the purpose of prosecution. 236 Fourth Amendment precedent is split and
    parties should be aware that arguments exist for and against extending
    privacy protections to cell site data. 237

    [66] A party offering expert testimony should recognize the limitations
    of using historical cell site data to track location in order to adequately


    235
          See discussion supra Part V.
    236
          See supra Part V.A.
    237
          See supra Part V.B.

                                         42
Case 3:17-cr-00533-EMC Document 1444-3 Filed 01/29/21 Page 45 of 45




    Richmond Journal of Law & Technology                   Volume XVIII, Issue1

    prepare for and mitigate the effects of cross-examination. 238 If properly
    incorporated, these records can successfully corroborate or rebut other
    evidence to help a party win its case. Parties objecting to the admissibility
    of historical cell site data and related testimony should continue to raise all
    arguments available as they are gaining recognition. Undoubtedly, the
    most vulnerable basis for objecting to cell-site data is by attacking lay and
    expert witness testimony. In the future, courts may qualify more experts
    whose testimony is based on law enforcement experience in cell phone
    tracking rather than employment with service providers. Therefore,
    objections should focus on attacking the methodology used by law
    enforcement and their knowledge of the cell networks. Hopefully courts
    will preclude the admission of sub-par tracking testimony that is based on
    unreliable and unsubstantiated techniques. As the use of cell-site date in
    criminal investigations steadily increases, courts will face more innovative
    and creative ways of using this data to investigate, prosecute and convict
    criminals. However, courts must strive to ensure these methods are
    consistent with the rules of evidentiary admissibility before they are used
    more consistently throughout the criminal justice system.




    238
          See supra Part IV.C.ii.c.
                                           43
